                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO.: 6:20CR0001
                                               )
RYAN ANTWAIN HARRIS,                           )
                                               )
               Defendant.                      )

                       ORDER ON MOTION FOR LEAVE OF ABSENCE

       Before the Court is the Motion for Leave of Absence requested by Matthew K. Hube,

Attorney for the Defendant for May 15, 2020. The motion is GRANTED. Matthew K. Hube

shall be relieved from attending any hearing or trial on these dates but must make arrangements

for substitute counsel in the event the case is scheduled for a hearing or trial during such leave.



Date: -DQXDU\, 2020.



                                                      ___________________________________
                                                      ____________
                                                                _______________________
                                                                                     _ ___
                                                      &+5,6723+(5/5$<
                                                      &+5,6723+(+ 5/5$<
                                                      81,7('67$7(60$*,675$7(-8'*(
                                                      81,7(' 67$7(6 0$*,675$7( -8'
                                                      SOUTHERN DISTRICT OF GEORGIA
